Citation Nr: 1229954	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In May 2012, the Veteran was provided his requested Travel Board hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The RO certified this appeal to the Board in March 2012 and, in May 2012, the Veteran submitted additional lay evidence.  However, he waived his right to have the RO initially consider this evidence in a May 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the PTSD claim, at his May 2012 Board hearing, the Veteran reported that he was hospitalized at a VAMC (Jefferson Barracks (JB)) for his PTSD in 2010.  In a lay statement submitted in May 2012, the Veteran's friend stated that the Veteran had been hospitalized by VA for his PTSD in March 2010.  The most recent VA treatment records currently of record are dated in 2009; thus, these 2010 VA hospitalization records are not currently in the claims file.  The Board finds that these records are relevant to the Veteran's increased rating claim.  Thus, upon remand, the RO/AMC should update the pertinent VA treatment records currently of record and obtain the 2010 VA hospitalization records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Regarding the TDIU claim, the Veteran was afforded VA examinations in January 2012 to address this claim.  The VA examiner at the January 2012 audiological VA examination provided appropriate medical opinions regarding the effects of the Veteran's service-connected bilateral hearing loss and service-connected tinnitus on his employability.  However, the Veteran was also afforded a VA mental health examination in January 2012 to assess the effects of the Veteran's service-connected PTSD on his employability.  The Board finds the VA mental health examination to be inadequate to address the TDIU claim.  Specifically, the January 2012 VA psychologist addressed whether the Veteran's PTSD caused "total occupational and social impairment" - the standard for an increased schedular disability rating for the PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  However, the VA examiner did not address whether the Veteran's PTSD prevented him from securing or following a substantially gainful occupation - the standard for the TDIU claim.  38 C.F.R. § 4.16 (2011).  The VA examiner found that the Veteran's PTSD causes "clinically significant distress or impairment in social, occupational, or other important areas of functioning" and that the Veteran had "difficulty in adapting to stressful circumstances, including work;" however, the examiner did not provide a medical opinion concerning whether the Veteran's PTSD prevented his employability.  The January 2012 VA examiner also did not provide a medical opinion concerning the combined effects of the Veteran's three service-connected disabilities on his employability.  

The Board finds that these medical opinions are necessary before the Veteran's TDIU claim can be decided.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must remand this claim for an addendum VA medical opinion to be obtained.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the dates of treatment, and all medical facilities which have treated him for his service-connected PTSD.  In this regard, psychiatric hospitalization records from Jefferson Barracks (JB) VAMC from 2009 and 2010 should specifically be obtained (See Travel Board Hearing transcript page 6, as well as January 2012 VA examination report).  All other identified psychiatric treatment reports should be associated with the claims file.  

All updated psychiatric VA outpatient treatment records from the St. Louis, Missouri, VAMC should be obtained and associated with the claims file. 

Follow the procedures in 38 C.F.R. § 3.159 for any records that cannot be obtained.

2.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should address the follow:

a) Identify all symptoms associated with the service-connected PTSD. 

b)  For each symptom identified, state the impairment it causes concerning the Veteran's social and occupational adaptability.

c)  Assign a Global Assessment of Functioning (GAF) score as it pertains to the Veteran's service-connected PTSD only.  Thereafter, explain the scores meaning.  Also, please explain the reason(s) for the variances in the Veteran's GAF score which has been recorded in the 40's and in the 50's.

d)  State whether the Veteran's service-connected PTSD prevents him from obtaining and engaging in a substantially gainful occupation.  In this regard, state how the symptoms/impairment caused by the Veteran's service-connected PTSD impacts his ability to engage in a manual and/or a sedentary type of position.

e) State whether the combination of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, PTSD) prevent him from obtaining and retaining a substantially gainful occupation.

A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

